Allowable Subject Matter
Claims 23-42 are pending and allowed. 
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: The prior art on record did not teach the combination of elements of the independent claims. Specifically the prior art on record did not teach the computing device executes an intermediary media agent: communicating with a first storage manager that manages storage operations in a first storage operation cell and with a second storage manager that manages a second storage operation cell, wherein the storage operations in the first storage operation cell comprise one or more of: copying data, archiving data, migrating data, replicating data, and restoring data from backup, wherein the first storage manager and the second storage manager are not in direct communication with each other, and wherein each of the first storage manager and the second storage manager executes on a computing device comprising one or more hardware processors and computer memory; while out of communication with the first storage manager, receiving from the second storage manager a first message directed to the first storage manager in regard to one or more data storage operations of the first storage operation cell; based on being out of communication with the first storage manager when receiving the first message, transmitting to the second storage manager an indication of communications failure between the computing device and the first storage manager; queueing the first message received from the second storage manager in a message queue at the intermediary media agent; while in communication with the first storage manager, transmitting the first message from the message queue to the first storage manager; receiving at least one other message from the first storage manager directed to the second storage manager, wherein the at least one other message comprises metadata about data storage operations at the first storage operation cell; and transmitting the at least one other message received from the first storage manager to the second storage manager. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454